DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uchida US 2019/0340410.
Regarding claim 1, Uchida teaches an electronic device (an electronic apparatus, ¶14, Fig 1) comprising: at least one processor (elements 19, 31, 32. See discussion in ¶24, ¶47, and ¶42 respectively); and a storage device (18, ¶22) coupled to the at least one processor (19, 31, 32) and storing instructions for execution by the at least one processor to cause the at least one processor to: 
detect whether a display device (12, ¶16) is being pressed by at least one finger of a user according to signals of a pressure sensing device (16, ¶20); 
control, in response that the display device is being pressed by the at least one finger of the user, a fingerprint acquiring device to acquire fingerprint images of the at least one finger of the user (in the fingerprint authentication, the authenticating unit 32 displays on the display device 12 a screen that prompts the user to put a  finger on the 
control a positioning device (14, ¶18) to acquire location information of the electronic device (determine whether a current position detected by the position detecting unit 14 is in a predetermined home area or not, and (b1) select a fingerprint authentication if the current position is not in the home area and (b2) select the passcode authentication or the pattern input authentication if the current position is in the home area. In such a case, the home area is set as the registered user's home or the like, for example, and position information of the home area is included into the user identification data 21 in advance. See ¶47); and 
upload the fingerprint images of the at least one finger of the user and the location information of the electronic device to a fingerprint database for fingerprint recognition  ( (a1) determine whether a person other than the user is detected in a photographed image obtained from the imaging device 17 or not and (a2) determine whether a current position detected by the position detecting unit is in a predetermined home area or not, see ¶48).

Regarding claim 4, Uchida teaches the electronic device according to claim 1, wherein the display device comprises a fingerprint acquiring area; wherein the at least one processor is further caused to: detect whether the fingerprint acquiring area is being 

Regarding claim 8, Uchida teaches a method for detecting fingerprints implemented in an electronic device comprising: detecting whether a display device is being pressed by at least one finger of a user according to signals of a pressure sensing device; controlling, in response that the display device is being pressed by the at least one finger of the user, a fingerprint acquiring device to acquire fingerprint images of the at least one finger of the user; controlling a positioning device to acquire location information of the electronic device; and uploading the fingerprint images of the at least one finger of the user and the location information of the electronic device to a fingerprint database for fingerprint recognition.


Regarding claim 10, Uchida teaches the method according to claim 8, methods of detecting whether a display device is being pressed by at least one finger of a user according to signals of a pressure sensing device and controlling a fingerprint acquiring device to acquire fingerprint images of the at least one finger of the user comprise: detecting whether a fingerprint acquiring area is being pressed by the at least one finger of the user according to the signals of the pressure sensing device; and controlling, in response that the fingerprint acquiring area is being pressed by the at least one finger of the user, the fingerprint acquiring device to acquire the fingerprint images of the at least one finger of the user. (Uchida teaches (a) determine whether a current position detected by the position detecting unit 14 is in a predetermined home area or not, and (b1) select a fingerprint authentication if the current position is not in the home area and (b2) select the passcode authentication or the pattern input authentication if the current position is in the home area. In such a case, the home area is set as the registered user's home or the like, for example, and position information of the home area is included into the user identification data 21 in advance. See ¶47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-3, 5-7, 9, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida as applied to claims 1 and 8 above, and further in view of Han et al. US 2019/0294770.
Regarding claim 2, Uchida fails to teach control, in response that the display device is being pressed by the at least one finger of the user, the fingerprint acquiring device to emit a light beam to the display device;  receive the light reflected by the at least one finger which carries the fingerprint information of the at least one finger; and generate the at least one fingerprint images of the at least one finger of the user according to the received light reflected by the at least one finger of the user.
	Han teaches the electronic device including a display, a fingerprint sensor and a touchscreen panel. (See Han abstract, ¶74 and Fig 4). Further, Han teaches the display 410 includes a transparent cover 411, a light source 430 emits light to the cover 411, a portion of light emitted from the display panel 415 or light source 430 to the cover 411, another portion of the light emitted from the display panel 415 or the light source 430 to the cover 411 may be reflected to the fingerprint sensor 440 by the border of the cover 411. (See Han ¶75-¶82). The processor of the electronic device 401 controls the light source to emit light to the cover, and detects light reflected from the surface of the cover 411, which is disposed to at least partially contact the fingerprint 450, using the fingerprint sensor 440. At least a portion of the detected light represents a fingerprint image. (See Han ¶86).


	
Regarding claim 3, as modified Han teaches the electronic device according to claim 2, wherein the fingerprint acquiring device (the fingerprint sensor 440, ¶73 and Fig 4) comprises at least one light source (430, Fig 4), a refraction unit (a prism 441, ¶87, Fig 4), a focusing unit (a lens 442, ¶83), and an image processing unit (an image sensor 445, ¶83), the at least one light source (12b, ¶66) emits a red light beam (a red near infrared ray outputs from the IR LED 12b, ¶66) to the display device (415), the refraction unit receives the light reflected by the at least one finger, the focusing unit focuses the light reflected by the at least one finger, the image processing unit generates the at least one fingerprint images of the at least one finger of the user according to the received light reflected by the at least one finger of the user and carrying the user fingerprint information of the at least one finger. (Han teaches the display 410 includes a transparent cover 411, a light source 430 emits light to the cover 411, a portion of light emitted from the display panel 415 or light source 430 to the cover 

Regarding claim 5, as modified Han teaches the electronic device according to claim 1, wherein the at least one processor is further caused to: determine, in response that the display device is being pressed by the at least one finger of the user, the area which is being pressed by the at least one finger of the user of the display device; and control the fingerprint acquiring device to emit a light beam to the area which is being pressed by the at least one finger of the user.
(Han teaches at least a portion of an active area (or area where display pixels are actually arranged or an area to display screens) of the display 360 or a fingerprint sensor area 363 may be provided as a fingerprint sensor, or its portion, for recognizing fingerprints. Although FIG. 3A illustrates an example in which a lower area of the display 360 is set as the fingerprint sensor area 363, this is merely an example. It would readily be appreciated by one of ordinary skill in the art that the fingerprint sensor area 363 is not limited in position, size, or shape. Further, according to an embodiment of the disclosure, the electronic device 101 may include a plurality of fingerprint sensors in which case there may be a plurality of fingerprint sensor areas 363. Han ¶71).

Regarding claim 6, as modified Han teaches the electronic device according to claim 5, wherein the at least one processor is further caused to: acquire a coordinate range of the area of the display device which is being pressed; and control the fingerprint acquiring device to emit a light beam to the area which is being pressed by the at least one finger of the user according to the coordinate range. 
(Han teaches a fingerprint sensor area 363 may be provided as a fingerprint sensor, or its portion, for recognizing fingerprints. Although FIG. 3A illustrates an example in which a lower area of the display 360 is set as the fingerprint sensor area 363, this is merely an example. It would readily be appreciated by one of ordinary skill in the art that the fingerprint sensor area 363 is not limited in position, size, or shape. Further, according to an embodiment of the disclosure, the electronic device 101 may include a plurality of fingerprint sensors in which case there may be a plurality of fingerprint sensor areas 363. Han ¶71. The processor of the electronic device 401 controls the light source to emit light to the cover, and detects light reflected from the surface of the cover 411, which is disposed to at least partially contact the fingerprint 450, using the fingerprint sensor 440. At least a portion of the detected light represents a fingerprint image. See Han ¶86).

Regarding claim 7, Uchida teaches the electronic device according to claim 1, wherein the at least one processor is further caused to: control a communication device to communicate with a server through cellular network; and upload the fingerprint images of the at least one finger of the user and the location information of the 
(Uchida teaches the wireless communication device 11 is, for example, a communication circuit capable to connecting to a wireless telephone network, a wireless LAN interface or the like, and performs wireless communication in accordance with a predetermined wireless communication standard. See ¶15. Uchida teaches if the default user authentication method is a passcode authentication, then the authentication method selecting unit 31 may (a1) determine whether a person other than the user is detected in a photographed image obtained from the imaging device 17 or not and (a2) determine whether a current position detected by the position detecting unit is in a predetermined home area or not. See Uchida ¶48).

Regarding claim 9, as modified Han teaches the method according to claim 8, wherein a method of controlling a fingerprint acquiring device to acquire fingerprint images of the at least one finger of the user comprises:  controlling, in response that the display device is being pressed by the at least one finger of the user, the fingerprint acquiring device to emit a light beam to the display device; receiving the light reflected by the at least one finger which carries the fingerprint information of the at least one finger; and generating the at least one fingerprint images of the at least one finger of the user according to the received light reflected by the at least one finger of the user.
(In regards to claim 9, a method claim 9 is associated with an apparatus claim 2 having similar limitations to claim 2, and therefore the claim will be rejected using the same rationale.)

(In regards to claim 11, a method claim 11 is associated with an apparatus claim 5 having similar limitations to claim 5, and therefore the claim will be rejected using the same rationale.)

Regarding claim 12, as modified Han teaches the method according to claim 11, wherein a method of determining the area which is being pressed by the at least one finger of the user of the display device comprises: acquire a coordinate range of the area of the display device which is being pressed; a method of controlling the fingerprint acquiring device to emit a light beam to the area which is being pressed by the at least one finger of the user comprises: controlling the fingerprint acquiring device to emit a light beam to the area which is being pressed by the at least one finger of the user according to the coordinate range.
(In regards to claim 12, a method claim 12 is associated with an apparatus claim 6 having similar limitations to claim 6, and therefore the claim will be rejected using the same rationale.)


(In regards to claim 13, a method claim 13 is associated with an apparatus claim 7 having similar limitations to claim 7, and therefore the claim will be rejected using the same rationale.)
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: September 30, 2021